UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-03897) Exact name of registrant as specified in charter:	Putnam U.S. Government Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	June 30, 2012 Item 1. Schedule of Investments: Putnam U.S. Government Income Trust The fund's portfolio 6/30/12 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (81.5%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (66.5%) Government National Mortgage Association Adjustable Rate Mortgages 1 5/8s, July 20, 2026 $28,594 $29,429 Government National Mortgage Association Graduated Payment Mortgages 13 1/4s, December 20, 2014 6,832 7,433 12 3/4s, with due dates from December 15, 2013 to July 20, 2014 6,720 7,170 12 1/4s, with due dates from February 15, 2014 to March 15, 2014 14,115 14,880 11 1/4s, with due dates from September 15, 2015 to December 15, 2015 17,842 19,519 9 1/4s, with due dates from April 15, 2016 to May 15, 2016 13,513 14,637 Government National Mortgage Association Pass-Through Certificates 8 1/2s, December 15, 2019 7,360 8,126 7 1/2s, October 20, 2030 112,349 131,400 7s, August 15, 2012 45 45 5 1/2s, August 15, 2035 990 1,100 5s, with due dates from May 20, 2033 to July 20, 2041 251,108,991 278,020,000 3 1/2s, TBA, July 1, 2042 684,000,000 731,025,000 3s, TBA, July 1, 2042 81,000,000 84,031,154 U.S. Government Agency Mortgage Obligations (15.0%) Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, July 1, 2042 145,000,000 155,546,488 3 1/2s, TBA, July 1, 2042 63,000,000 66,209,063 3s, TBA, July 1, 2042 24,000,000 24,609,374 Total U.S. government and agency mortgage obligations (cost $1,327,461,992) U.S. TREASURY OBLIGATIONS (0.4%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 1 1/8s, January 15, 2021 (i) $546,775 $632,832 1 7/8s, July 15, 2013 (i) 419,544 433,443 1 7/8s, July 15, 2019 (i) 457,840 551,986 U.S. Treasury Notes 1/8s, December 31, 2013 (i) 5,163,000 5,149,318 1 1/4s, October 31, 2015 (i) 263,000 270,098 Total U.S. treasury Obligations (cost $7,037,677) MORTGAGE-BACKED SECURITIES (16.0%) (a) Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.633s, 2032 $52,288 $83,447 IFB Ser. 3408, Class EK, 24.82s, 2037 724,239 1,179,415 IFB Ser. 2976, Class LC, 23.534s, 2035 3,678,364 5,885,383 IFB Ser. 2979, Class AS, 23.387s, 2034 470,424 641,253 IFB Ser. 3072, Class SM, 22.91s, 2035 1,839,553 2,875,775 IFB Ser. 3072, Class SB, 22.764s, 2035 1,098,545 1,710,372 IFB Ser. 3249, Class PS, 21.477s, 2036 822,619 1,238,317 IFB Ser. 3065, Class DC, 19.135s, 2035 4,499,508 7,052,979 IFB Ser. 2990, Class LB, 16.328s, 2034 4,049,507 5,641,894 IFB Ser. 4048, Class GS, IO, 6.408s, 2040 5,623,604 1,160,262 IFB Ser. 3780, Class PS, IO, 6.208s, 2035 30,359,493 3,529,291 IFB Ser. 3934, Class SA, IO, 6.158s, 2041 10,769,386 1,857,934 IFB Ser. 3922, Class CS, IO, 5.858s, 2041 25,059,390 3,759,059 IFB Ser. 3751, Class SB, IO, 5.798s, 2039 23,357,915 3,603,974 IFB Ser. 3852, Class TB, 5.758s, 2041 4,958,459 5,326,029 Ser. 4024, Class PI, IO, 4 1/2s, 2041 16,054,802 2,428,289 Ser. 4018, Class DI, IO, 4 1/2s, 2041 9,368,899 1,247,750 Ser. 3747, Class HI, IO, 4 1/2s, 2037 985,557 104,661 Ser. 4019, Class JI, IO, 4s, 2041 16,145,107 2,260,315 Ser. 3756, Class IG, IO, 4s, 2037 44,069,576 4,138,409 Ser. 3768, Class MI, IO, 4s, 2035 24,417,013 1,947,821 Ser. 3738, Class MI, IO, 4s, 2034 35,730,930 2,488,014 FRB Ser. T-57, Class 2A1, 3.508s, 2043 36,012 36,311 FRB Ser. T-59, Class 2A1, 2.929s, 2043 18,911 18,810 Ser. T-56, Class A, IO, 0.524s, 2043 852,438 14,451 Ser. T-56, Class 3, IO, 0.478s, 2043 733,488 9,627 Ser. T-56, Class 1, IO, 0.296s, 2043 959,664 7,197 Ser. T-8, Class A9, IO, 0.282s, 2028 3,179,976 37,762 Ser. T-59, Class 1AX, IO, 0.276s, 2043 7,337,772 64,206 Ser. T-48, Class A2, IO, 0.212s, 2033 10,526,519 65,791 Ser. T-56, Class 2, IO, 0.127s, 2043 883,680 2,762 Ser. 3369, Class BO, PO, zero %, 2037 33,825 31,346 Ser. 3391, PO, zero %, 2037 106,995 95,975 Ser. 3300, PO, zero %, 2037 423,271 393,543 Ser. 3314, PO, zero %, 2036 161,782 152,406 Ser. 3206, Class EO, PO, zero %, 2036 24,325 22,648 Ser. 3175, Class MO, PO, zero %, 2036 274,159 253,904 Ser. 3210, PO, zero %, 2036 28,490 26,749 Ser. 3145, Class GK, PO, zero %, 2036 49,607 44,895 Ser. 3124, Class DO, PO, zero %, 2036 43,549 40,309 Ser. 2947, Class AO, PO, zero %, 2035 31 31 Ser. 2777, Class OE, PO, zero %, 2032 102,669 101,396 FRB Ser. T-54, Class 2A, IO, zero %, 2043 4,233,592 662 FRB Ser. 3326, Class YF, zero %, 2037 28,972 28,683 FRB Ser. 3117, Class AF, zero %, 2036 41,901 32,904 FRB Ser. 3092, Class FA, zero %, 2035 27,876 27,579 FRB Ser. 3326, Class WF, zero %, 2035 227,685 209,470 FRB Ser. 3036, Class AS, zero %, 2035 58,357 48,704 FRB Ser. 2984, Class FL, zero %, 2035 6,245 6,235 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.429s, 2036 1,714,814 3,084,297 IFB Ser. 05-74, Class NK, 26.274s, 2035 2,657,226 4,862,565 IFB Ser. 06-8, Class HP, 23.667s, 2036 1,198,529 2,026,258 IFB Ser. 07-53, Class SP, 23.301s, 2037 1,586,446 2,520,809 IFB Ser. 08-24, Class SP, 22.384s, 2038 (F) 6,107,642 9,328,167 IFB Ser. 05-122, Class SE, 22.242s, 2035 1,358,384 2,037,577 IFB Ser. 05-75, Class GS, 19.514s, 2035 929,103 1,352,235 IFB Ser. 05-106, Class JC, 19.364s, 2035 1,642,195 2,649,599 IFB Ser. 05-83, Class QP, 16.756s, 2034 587,201 804,466 IFB Ser. 11-4, Class CS, 12.41s, 2040 5,371,014 6,176,666 IFB Ser. 12-3, Class SD, IO, 6.265s, 2042 10,828,585 1,990,294 IFB Ser. 11-27, Class AS, IO, 6.235s, 2041 10,573,203 1,507,316 Ser. 12-30, Class PI, IO, 4s, 2042 32,023,397 5,141,036 Ser. 409, Class C16, IO, 4s, 2040 22,180,000 2,984,938 Ser. 12-31, Class LI, IO, 4s, 2040 18,493,022 3,106,250 FRB Ser. 04-W7, Class A2, 3.731s, 2034 15,061 15,771 FRB Ser. 03-W14, Class 2A, 3.545s, 2043 34,924 34,580 FRB Ser. 03-W3, Class 1A4, 3.365s, 2042 59,833 59,582 FRB Ser. 03-W11, Class A1, 3.318s, 2033 2,585 2,652 FRB Ser. 04-W2, Class 4A, 3.082s, 2044 32,790 32,912 Ser. 98-W2, Class X, IO, 0.997s, 2028 20,117,209 942,994 Ser. 98-W5, Class X, IO, 0.991s, 2028 5,822,041 238,340 FRB Ser. 07-95, Class A3, 0.495s, 2036 13,676,000 12,376,780 Ser. 01-50, Class B1, IO, 0.411s, 2041 1,373,377 15,451 Ser. 01-79, Class BI, IO, 0.306s, 2045 3,196,668 29,594 Ser. 03-34, Class P1, PO, zero %, 2043 153,280 125,690 Ser. 03-W1, Class 2A, IO, zero %, 2042 9,045,441 707 Ser. 08-53, Class DO, PO, zero %, 2038 662,477 578,528 Ser. 07-64, Class LO, PO, zero %, 2037 241,580 223,746 Ser. 07-44, Class CO, PO, zero %, 2037 497,591 448,917 Ser. 07-14, Class KO, PO, zero %, 2037 48,096 44,204 Ser. 06-125, Class OX, PO, zero %, 2037 17,209 16,491 Ser. 06-84, Class OT, PO, zero %, 2036 18,445 17,399 Ser. 06-46, Class OC, PO, zero %, 2036 31,583 29,198 Ser. 06-62, Class KO, PO, zero %, 2036 8,324 8,199 Ser. 08-36, Class OV, PO, zero %, 2036 116,292 102,907 Ser. 03-23, Class QO, PO, zero %, 2032 25,538 25,257 Ser. 04-61, Class CO, PO, zero %, 2031 67,581 67,260 Ser. 1988-12, Class B, zero %, 2018 11,694 10,992 FRB Ser. 06-104, Class EK, zero %, 2036 2,751 2,732 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.49s, 2041 10,877,054 17,000,726 IFB Ser. 10-158, Class SD, 14.269s, 2040 2,266,000 3,342,101 IFB Ser. 11-70, Class WS, 9.213s, 2040 3,909,000 4,657,691 IFB Ser. 11-72, Class SE, 7.08s, 2041 16,383,286 17,939,698 IFB Ser. 11-56, Class MS, 6.827s, 2041 10,166,513 11,336,272 IFB Ser. 11-81, Class SB, IO, 6.462s, 2036 20,639,688 3,815,866 IFB Ser. 12-77, Class KS, IO, 6.45s, 2032 22,432,222 4,713,234 IFB Ser. 11-61, Class CS, IO, 6.436s, 2035 7,610,664 1,103,546 IFB Ser. 10-85, Class SD, IO, 6.406s, 2038 9,127,737 1,468,105 IFB Ser. 10-20, Class SC, IO, 5.906s, 2040 23,888,871 3,932,347 IFB Ser. 10-115, Class TS, IO, 5.856s, 2038 14,563,531 2,195,307 IFB Ser. 11-70, Class SN, IO, 5.657s, 2041 3,260,000 932,882 Ser. 10-58, Class VI, IO, 5s, 2038 2,319,153 162,341 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 12,117,460 2,090,641 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 20,700,267 2,091,555 Ser. 10-116, Class IB, IO, 4 1/2s, 2036 693,681 69,368 Ser. 10-19, Class IH, IO, 4 1/2s, 2034 1,479,016 103,531 Ser. 10-116, Class QI, IO, 4s, 2034 12,645,431 980,305 Ser. 11-116, Class BI, IO, 4s, 2026 9,895,791 1,088,933 Ser. 12-48, Class AI, IO, 3 1/2s, 2036 23,212,070 3,866,899 Ser. 11-H22, Class FI, IO, 1.619s, 2061 33,131,124 2,319,179 Ser. 11-70, PO, zero %, 2041 58,405,899 47,134,729 Ser. 10-151, Class KO, PO, zero %, 2037 3,606,445 3,311,113 Ser. 06-36, Class OD, PO, zero %, 2036 37,903 35,303 Ser. 06-64, PO, zero %, 2034 88,551 86,326 Ser. 99-31, Class MP, PO, zero %, 2029 22,755 21,336 FRB Ser. 07-16, Class YF, zero %, 2037 8,967 7,559 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.571s, 2027 1,534,979 19,967 Ser. 98-2, IO, 0.427s, 2027 856,015 67 Ser. 98-3, IO, 0.257s, 2027 1,045,127 19,474 Ser. 98-4, IO, zero %, 2026 1,228,687 40,172 Total mortgage-backed securities (cost $241,072,071) PURCHASED OPTIONS OUTSTANDING (7.5%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 $51,265,000 $7,807,147 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 31,631,000 2,906,889 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 31,631,000 2,884,747 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 51,265,000 1,359,548 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 31,631,000 421,325 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 31,631,000 392,857 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 48,383,000 8,727,326 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 48,383,000 1,031,526 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 48,289,493 9,013,379 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 48,289,493 987,182 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 35,695,000 269,140 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 55,938,000 6,510,064 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 55,938,000 533,089 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 27,127,294 3,282,403 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 27,127,294 244,146 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 52,592,000 6,101,198 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 52,592,000 6,074,902 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 52,592,000 500,676 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 52,592,000 461,758 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 2,309,000 281,698 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 2,309,000 19,673 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 5,564,000 104,826 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 5,564,000 101,209 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 6,200,000 292,082 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 6,200,000 52,576 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 5,623,000 529,405 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 5,623,000 141,418 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 5,564,000 95,645 Option on an interest rate swap with Bank of America N.A. for the right to receive a fixed rate of 1.50% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.50 212,484,000 1,098,542 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.75% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.75 133,101,000 356,711 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 5,564,000 89,859 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 6,200,000 282,100 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 6,200,000 41,292 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 5,564,000 83,905 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 6,200,000 270,320 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 6,200,000 29,388 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 14,466,000 533,795 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.00% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.00 150,000,000 3,429,000 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 2.00% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.00 150,000,000 1,215,000 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 0.60% versus the three month USD-LIBOR-BBA maturing September 2014. Sep-12/0.60 849,678,000 730,723 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 6,200,000 261,206 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 6,200,000 19,654 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 5,623,000 449,053 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 5,623,000 61,122 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 14,466,000 502,694 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 38,635,000 697,362 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 6,200,000 250,170 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 6,200,000 8,866 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 142,756,800 13,831,706 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 142,756,800 4,283 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 30,481,200 2,600,961 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 30,481,200 1,524 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 14,466,000 470,868 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 36,968,105 5,389,210 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 36,968,105 37 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 30,806,754 4,926,616 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 30,806,754 4,466,671 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 30,806,754 31 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 30,806,754 31 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 12,322,702 1,960,295 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 12,322,702 12 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 30,806,754 4,989,462 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 5,332,000 191,845 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 30,806,754 31 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 28,880,700 4,688,493 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 28,880,700 29 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 30,737,464 4,848,835 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 30,737,464 31 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,564,000 11,851 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,564,000 11,851 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,564,000 11,851 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,564,000 11,851 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,564,000 11,851 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 6,200,000 242,978 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 6,200,000 372 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 25,854,000 758,039 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 25,854,000 758,039 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 25,854,000 784,152 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 14,466,000 447,868 Total purchased options outstanding (cost $101,030,861) SHORT-TERM INVESTMENTS (66.4%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.12% (e) 188,361,421 $188,361,421 SSgA Prime Money Market Fund 0.09% (P) 38,236,270 38,236,270 Federal Home Loan Bank discount notes with an effective yield of 0.114%, August 17, 2012 $50,000,000 49,992,493 Federal Home Loan Bank discount notes with an effective yield of 0.110%, July 13, 2012 15,000,000 14,999,440 Federal Home Loan Bank discount notes with an effective yield of 0.093%, July 11, 2012 15,000,000 14,999,604 Federal Home Loan Mortgage Corp. discount notes with effective yields ranging from 0.139% to 0.139%, November 26, 2012 64,900,000 64,870,860 Federal Home Loan Mortgage Corp. discount notes with an effective yield of 0.109%, September 10, 2012 49,315,000 49,307,307 Federal Home Loan Mortgage Corp. discount notes with an effective yield of 0.073%, July 11, 2012 8,800,000 8,799,817 Federal National Mortgage Association discount notes with an effective yield of 0.159%, December 12, 2012 15,862,000 15,852,673 Federal National Mortgage Association discount notes with an effective yield of 0.129%, October 2, 2012 25,000,000 24,994,250 Federal National Mortgage Association discount notes with an effective yield of 0.066%, July 25, 2012 35,000,000 34,998,367 Interest in $358,000,000 joint tri-party repurchase agreement dated 6/29/12 with JPMorgan Securities, Inc. due 7/2/12 - maturity value of $52,798,880 for an effective yield of 0.20% (collateralized by various mortgage backed securities with coupon rates ranging from 2.5% to 7.5% and due dates ranging from 01/01/13 to 07/01/42, valued at $364,106,566) 52,798,000 52,798,000 Interest in $150,000,000 joint tri-party repurchase agreement dated 6/29/12 with BNP Paribas due 7/2/12 - maturity value of $52,750,791 for an effective yield of 0.18% (collateralized by various mortgage backed securities with coupon rates ranging from 3.011% to 3.554% and due dates ranging from 11/01/40 to 10/01/41, valued at $153,000,000) 52,750,000 52,750,000 Straight-A Funding, LLC with an effective yield of 0.178%, August 10, 2012 7,050,000 $7,048,590 Straight-A Funding, LLC with an effective yield of 0.178%, August 7, 2012 18,000,000 17,996,670 Straight-A Funding, LLC with an effective yield of 0.178%, July 24, 2012 22,250,000 22,247,441 U.S. Treasury Bills with an effective yield of 0.158%, April 4, 2013 (SEGSF) 40,000,000 39,946,400 U.S. Treasury Bills with an effective yield of 0.125%, November 29, 2012 25,000,000 24,986,475 U.S. Treasury Bills with an effective yield of 0.121%, October 4, 2012 50,000,000 49,989,250 U.S. Treasury Bills with effective yields ranging from 0.104% to 0.105%, December 13, 2012 (SEGSF) 50,822,000 50,789,017 U.S. Treasury Bills with an effective yield of 0.095%, August 23, 2012 50,000,000 49,992,933 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.105%, November 15, 2012 (SEGSF) 69,072,000 69,042,644 U.S. Treasury Bills with effective yields ranging from 0.077% to 0.119%, October 18, 2012 (SEGSF) 76,740,000 76,715,827 U.S. Treasury Bills with effective yields ranging from 0.055% to 0.102%, July 26, 2012 (SEGSF) 71,940,000 71,935,791 Total short-term investments (cost $1,091,648,398) TOTAL INVESTMENTS Total investments (cost $2,768,250,999) (b) WRITTEN OPTIONS OUTSTANDING at 6/30/12 (premiums received $57,098,984) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. $2,511,871 Sep-16/3.49 $107,935 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 2,511,871 Sep-16/3.49 251,262 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 4,831,610 Aug-16/4.35 808,473 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 27,908,714 Aug-16/4.17 351,343 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 48,891,842 Aug-16/4.28 1,250,604 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 27,908,714 Aug-16/4.17 2,693,358 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 48,891,842 Aug-16/4.28 7,935,390 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 8,886,571 Jul-16/4.67 179,331 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 8,886,571 Jul-16/4.67 1,690,208 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,554,629 Jul-16/4.80 122,834 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,554,629 Jul-16/4.80 1,311,725 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 19,848,328 Jun-16/5.12 156,683 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 19,531,262 Jun-16/4.89 165,274 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 19,407,254 Jun-16/4.575 185,339 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 19,848,328 Jun-16/4.12 1,825,590 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 19,531,262 Jun-16/4.39 1,990,040 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 19,407,254 Jun-16/4.575 2,124,706 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. 78,676,775 Apr-16/5.02 1,258,828 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. 78,676,775 Apr-16/5.02 17,151,537 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 2.75% versus the three month USD-LIBOR-BBA maturing December 2022. 133,101,000 Dec-12/2.75 356,711 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 1.50% versus the three month USD-LIBOR-BBA maturing December 2022. 212,484,000 Dec-12/1.50 1,098,542 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 142,756,800 Aug-12/2.855 4,283 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 142,756,800 Aug-12/2.855 13,831,706 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 30,481,200 Aug-12/2.73 1,524 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 30,481,200 Aug-12/2.73 2,600,961 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,671,000 Jul-12/2.1714 93,325 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,671,000 Jul-12/2.1714 93,325 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,671,000 Jul-12/2.1714 93,325 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,671,000 Jul-12/2.1714 93,325 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,671,000 Jul-12/2.1714 93,325 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 15,112,294 May-16/5.11 118,813 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 16,957,889 May-16/4.86 153,130 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 16,873,491 May-16/4.60 158,273 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 15,112,294 May-16/4.11 1,385,465 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 16,957,889 May-16/4.36 1,719,530 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 16,873,491 May-16/4.60 1,923,578 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 21,439,163 May-16/4.7575 194,239 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 32,739,828 May-16/4.745 288,274 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 81,849,571 May-16/4.77 737,465 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 21,439,163 May-16/4.7575 2,527,677 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 32,739,828 May-16/4.745 3,839,400 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 81,849,571 May-16/4.77 9,692,626 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/12 (proceeds receivable $32,482,656) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association 3 1/2s, July 1, 2042 $28,000,000 7/12/12 $29,426,250 Federal National Mortgage Association 3s, July 1, 2042 3,000,000 7/12/12 3,076,172 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $357,407,000 $— 5/14/14 0.577% 3 month USD-LIBOR-BBA $(282,651) 6,429,000 — 5/14/22 2.0215% 3 month USD-LIBOR-BBA (163,854) 2,615,000 69,409 6/20/22 2.183% 3 month USD-LIBOR-BBA (30,286) Barclay’s Bank, PLC 27,951,000 (E) 413,811 9/19/22 2.00% 3 month USD-LIBOR-BBA 1,532 81,555,000 (E) (37,006) 9/19/14 0.60% 3 month USD-LIBOR-BBA (80,230) 16,502,000 (E) 45,729 9/19/17 1.10% 3 month USD-LIBOR-BBA (5,592) 71,291,000 (E) (990,599) 9/19/22 3 month USD-LIBOR-BBA 2.00% 60,942 2,615,000 68,905 6/20/22 2.183% 3 month USD-LIBOR-BBA (30,789) Citibank, N.A. 1,887,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 48,987 26,318,000 (E) 155,276 9/19/17 3 month USD-LIBOR-BBA 1.10% 237,125 48,166,000 (E) 595,813 9/19/22 2.00% 3 month USD-LIBOR-BBA (114,636) 36,358,000 (E) (17,452) 9/19/14 0.60% 3 month USD-LIBOR-BBA (36,722) Credit Suisse International 372,772,000 (E) (4,940,813) 9/19/22 3 month USD-LIBOR-BBA 2.00% 557,575 620,642,000 (E) 41,797 9/19/14 3 month USD-LIBOR-BBA 0.60% 370,737 527,904,000 (E) (725,585) 9/19/17 3 month USD-LIBOR-BBA 1.10% 916,195 36,848,000 (E) (1,627,941) 9/19/42 3 month USD-LIBOR-BBA 2.75% 60,802 581,531,000 (E) 7,372,926 9/19/22 2.00% 3 month USD-LIBOR-BBA (1,204,658) 57,744,000 (E) 3,033,814 9/19/42 2.75% 3 month USD-LIBOR-BBA 387,408 464,074,000 (E) 23,503 9/19/14 0.60% 3 month USD-LIBOR-BBA (222,455) 525,973,000 (E) (43,381) 9/19/17 1.10% 3 month USD-LIBOR-BBA (1,679,158) 2,291,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 134,550 Deutsche Bank AG 955,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 24,142 58,090,000 (E) 599,237 9/19/22 2.00% 3 month USD-LIBOR-BBA (257,592) 5,780,000 (E) (88,492) 9/19/22 3 month USD-LIBOR-BBA 2.00% (3,237) 26,522,000 (E) (23,339) 9/19/17 3 month USD-LIBOR-BBA 1.10% 59,144 Goldman Sachs International 43,640,000 (E) 24,828 9/19/14 0.60% 3 month USD-LIBOR-BBA 1,699 76,411,000 (E) 109,121 9/19/14 3 month USD-LIBOR-BBA 0.60% 149,619 111,217,000 (E) 1,340,864 9/19/22 2.00% 3 month USD-LIBOR-BBA (299,588) 21,692,300 (E) (411,489) 9/19/22 3 month USD-LIBOR-BBA 2.00% (91,527) 46,970,000 (E) 73,393 9/19/17 1.10% 3 month USD-LIBOR-BBA (72,684) 9,441,000 (E) (553,486) 9/19/42 3 month USD-LIBOR-BBA 2.75% (120,805) JPMorgan Chase Bank NA 161,643,600 (E) 944,096 9/19/22 2.00% 3 month USD-LIBOR-BBA (1,440,148) 19,134,000 (E) 16,455 9/19/17 1.10% 3 month USD-LIBOR-BBA (43,052) 51,370,500 (E) (660,488) 9/19/22 3 month USD-LIBOR-BBA 2.00% 97,227 14,581,000 (E) (996,438) 9/19/42 3 month USD-LIBOR-BBA 2.75% (328,186) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $12,277,995 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $740 2,500,912 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 151 Barclay’s Bank, PLC 2,438,547 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 147 10,325,134 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (53,294) 3,417,394 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 11,922 23,367,199 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (120,611) 15,152,652 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 49,729 12,101,495 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 45,369 61,062,545 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (315,178) 31,538,996 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 118,242 336,700 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 303 9,102,766 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 29,366 2,083,564 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,811 136,358,572 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 439,897 52,280,522 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (269,849) 39,833,412 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 149,339 15,089,905 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 48,680 505,405 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 775 2,771,658 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (14,306) 324,513 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (785) 324,513 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (785) 6,685,430 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 5,187 1,368,141 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 1,062 1,490,100 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,027 779,409 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (1,885) 473,936 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 822 130,382 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (315) 6,415,781 — 1/12/34 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (4,472) 22,066,150 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (113,896) 94,235,785 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 250,145 9,921,113 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 34,610 26,440,019 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 99,126 436,590 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,433 1,415,489 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,645 1,026,330 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,368 22,713,050 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools (34,821) 18,598,217 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 44,984 Citibank, N.A. 315,860 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (764) Credit Suisse International 1,475,612 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,532 3,591,114 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 216 23,185,540 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,398 11,276,567 — 1/12/36 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 13,702 6,415,781 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 4,472 324,513 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (785) 4,561,845 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (18,266) 4,561,845 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 16,851 2,500,123 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 151 721,478 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 1,915 Deutsche Bank AG 273,249 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 188 473,936 — 1/12/40 (4.50%)1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (822) 234,753 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 211 809,647 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 2,316 11,276,567 — 1/12/36 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (13,702) Goldman Sachs International 9,646,827 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 582 9,749,452 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 588 3,940,802 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 6,042 13,811,516 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 21,174 10,654,665 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 16,335 11,957,819 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 18,333 3,624,270 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 218 212,356 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 13 12,820,332 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 773 10,114,958 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 610 18,198,552 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (93,933) 6,836,648 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (35,288) 13,135,315 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 792 15,514,248 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (37,525) 235,752 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (570) 758,458 1,659 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,461 10,290,521 17,687 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 9,467 10,258,634 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 618 6,190,705 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 373 13,906,469 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 21,320 24,931,359 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (128,685) 924,276 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,771) 2,464,814 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (12,722) 2,193,518 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,322) 879,190 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic MBX Index 4.00% 30 year Ginnie Mae II pools (3,383) 2,111,662 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 3,237 2,030,412 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 122 14,071,351 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 21,576 11,672,502 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 704 Total Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2011 through June 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $1,643,018,457. (b) The aggregate identified cost on a tax basis is $2,768,834,237, resulting in gross unrealized appreciation and depreciation of $77,502,428 and $22,167,432, respectively, or net unrealized appreciation of $55,334,996. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $51,992 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $461,711,488 and $289,970,533, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,057,149,694 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $3,090,400,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $2,264,200,000 on written options contracts for the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $1,217,700,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $8,476,800,000 on interest rate swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $18,091,353 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $28,880,543 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $30,121,874. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities — $262,844,928 — Purchased options outstanding — 122,960,270 — U.S. Government and agency mortgage obligations — 1,339,674,818 — U.S. Treasury obligations — 7,037,677 — Short-term investments 226,597,691 865,053,849 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options $— $(82,659,282) $— TBA sale commitments — (32,502,422) — Interest rate swap contracts — (7,212,634) — Total return swap contracts — 208,089 — Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $137,355,278 $104,058,835 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam U.S. Government Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 28, 2012
